Name: Commission Delegated Directive (EU) 2018/741 of 1 March 2018 amending, for the purposes of adapting to scientific and technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead as an alloying element in copper (Text with EEA relevance. )
 Type: Directive_DEL
 Subject Matter: iron, steel and other metal industries;  marketing;  technology and technical regulations
 Date Published: 2018-05-18

 18.5.2018 EN Official Journal of the European Union L 123/109 COMMISSION DELEGATED DIRECTIVE (EU) 2018/741 of 1 March 2018 amending, for the purposes of adapting to scientific and technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead as an alloying element in copper (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1) and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU requires Member States to ensure that electrical and electronic equipment placed on the market does not contain lead. (2) Point 6(c) of Annex III to Directive 2011/65/EU exempted the use of lead as an alloying element in copper containing up to 4 % lead by weight until 21 July 2016. The Commission received an application for renewal of this exemption in relation to categories 1 to 7 and 10 before 21 January 2015, in accordance with Article 5(5) of Directive 2011/65/EU. (3) Lead in copper alloys acts as chip breaker and lubricant, gives copper alloys a favourable machinability, and provides the finished component also with other properties, such as corrosion resistance. (4) Currently, alternatives to the use of copper alloys containing lead up to 4 % by weight cannot be identified as scientifically or technically practicable. Therefore, a renewal of the exemption for the duration of 5 years after the former expiry date is justified to allow carrying out a comprehensive survey of the supply chain. (5) For categories 1 to 7 and 10, the exemption should be renewed until 21 July 2021 to allow performing a comprehensive survey of the supply chain in order to narrow the scope of the exemption at the time of the next review. For categories other than categories 1 to 7 and 10, the existing exemption is valid as per the validity periods set out in Article 5(2) of Directive 2011/65/EU. (6) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 30 June 2019 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 July 2019. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 1 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU, point 6(c) is replaced by the following: 6(c) Copper alloy containing up to 4 % lead by weight Expires on:  21 July 2021 for categories 1-7 and 10,  21 July 2021 for categories 8 and 9 other than in vitro diagnostic medical devices and industrial monitoring and control instruments,  21 July 2023 for category 8 in vitro diagnostic medical devices,  21 July 2024 for category 9 industrial monitoring and control instruments, and for category 11.